 



Exhibit 10.1

[SUPERCONDUCTOR TECHNOLOGIES LOGO] [v84867v8486701.gif]

SUPERCONDUCTOR TECHNOLOGIES INC. ANNOUNCES
PRELIMINARY THIRD QUARTER RESULTS
Company Reaffirms Fiscal Year Revenue Guidance of $22- $25 Million

SANTA BARBARA, Calif., October 10, 2002 — Superconductor Technologies Inc.
(Nasdaq: SCON) (“STI” or the “Company”), the global leader in high-temperature
superconducting (HTS) products for wireless voice and data applications, expects
to report unaudited net revenues of approximately $4.6 to $4.8 million for the
third quarter ended September 30, 2002, compared to previous guidance of $5.5 to
$6.0 million in revenues. STI met its goals for commercial revenues during the
third quarter. However, a delay in the signing of a final purchase order with a
government agency led to the net revenue shortfall. STI management now
anticipates receiving that contract during October and the company expects to
meet its fiscal year expectations of $22- $25 million in revenues.

“We are encouraged by our continuous progress in developing the commercial
wireless market for our flagship SuperFilter product line. Our third quarter
commercial revenues met our expectations and our full year forecast remains
firm,” stated M. Peter Thomas, president and chief executive officer of
Superconductor Technologies Inc. “For the 2002 fiscal year, we expect commercial
revenue to exceed prior years’ results by at least 130 percent. We are also
seeing indications in the market that our growth will continue through 2003 and
beyond.”

The Company plans to release final financial results for the third quarter 2002
in early November. An investor conference call will be announced as soon as a
firm date is set.

In a separate press release today, STI and Conductus (Nasdaq:CDTS) jointly
announced they have signed a definitive agreement to merge the two companies. In
addition, the companies have secured firm commitments from existing shareholders
and affiliated entities for a $15 million investment through a private
placement, which is expected to close concurrent with and is contingent upon the
close of the merger. The securities offered in the private placement have not
been registered under the Securities Act of 1933 and may not be offered or sold
in the United States in the absence of an effective registration statement or
exemption from the registration requirements of the Securities Act.

About Superconductor Technologies Inc.

Superconductor Technologies Inc., headquartered in Santa Barbara, CA, is the
global leader in developing, manufacturing, and marketing superconducting
products for wireless networks.

STI’s SuperLink™ products are proven to increase capacity utilization, lower
dropped and blocked calls, extend coverage, and enable higher wireless
transmission data rates. SuperFilter®, the company’s flagship product,
incorporates patented high-temperature superconductor (HTS) technology to create
a cryogenic receiver front-end (CRFE) used by wireless operators to enhance
network performance while reducing capital and operating costs.

More than 1,700 SuperFilter Systems have been deployed worldwide, logging in
excess of 20 million hours of cumulative operation. In 2002, STI was named one
of Deloitte & Touche’s prestigious “Technology Fast 50” companies for the Los
Angeles area, a ranking of the 50 fastest-growing technology companies in the
area.

SuperFilter and SuperLink are trademarks or registered trademarks of
Superconductor Technologies Inc. in the United States and in other countries.
For information about STI, please visit http://www.suptech.com.

 



--------------------------------------------------------------------------------



 



Safe Harbor Statement

The press release contains forward-looking statements made in reliance upon the
safe harbor provisions of the Private Securities Litigation Reform Act of 1995.
Forward-looking statements include, but are not limited to, STI’s views on
future commercial revenues, market growth, capital requirements, new product
introductions, and are generally identified by phrases such as “thinks,”
“anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” and
similar words. Forward-looking statements are inherently subject to
uncertainties and other factors, which could cause actual results to differ
materially from the forward-looking statements. These factors and uncertainties
include: STI’s ability to expand its operations to meet anticipated product
demands; the ability of STI’s products to achieve anticipated benefits for its
customers; the anticipated growth of STI’s target markets; unanticipated delays
in shipments to customers; STI’s ability to achieve profitability; the
uncertainties of litigation and the outcome of patent litigation with ISCO
International. STI refers interested persons to its most recent Annual Report on
Form 10-K and its other SEC filings for a description of additional
uncertainties and factors that may affect forward-looking statements.
Forward-looking statements are based on information presently available to
senior management, and STI has not assumed any duty to update its
forward-looking statements.

For further information please contact Martin McDermut, Senior Vice President,
Chief Financial Officer of Superconductor Technologies Inc., +1-805-690-4500,
mmcdermut@suptech.com; or Investors, Lillian Armstrong, Lillian@lhai-sf.com or
Moriah Shilton of Lippert / Heilshorn & Associates, +1-415-433-3777, for
Superconductor Technologies Inc.

###

 